Citation Nr: 0407678	
Decision Date: 03/24/04    Archive Date: 04/01/04

DOCKET NO.  03-08 547A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
zero percent for right knee chondromalacia patella.

2.  Entitlement to service connection for residuals of a left 
shoulder disability.

3.  Entitlement to service connection for residuals of a 
right shoulder disability.

4.  Entitlement to service connection for residuals of a neck 
disability.

5.  Entitlement to service connection for residuals of an 
upper back disability.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

K. Chance, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1999 to 
September 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which granted the veteran's claim 
of entitlement to service connection for right knee 
chondromalacia patella, currently evaluated at zero percent 
disabling, effective September 29, 2002, and denied the 
veteran's claims of entitlement to service connection for 
residuals of a left shoulder disability, a right shoulder 
disability, a neck disability, and an upper back disability.

As the appeal regarding the evaluation of the veteran's right 
knee chondromalacia involves an original claim, the Board has 
framed the issue as shown on the title page.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).

The Board notes that the veteran, through his representative, 
has raised a claim for right ear hearing loss based on 
worsening audiology examinations contained in the veteran's 
service medical records.  To date, VA has not considered this 
claim.  It is therefore referred to the RO for appropriate 
action.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.




REMAND

After a careful review of the record, the Board finds that 
the veteran's claims must be remanded for further action.

In November 2002, the veteran was afforded a VA examination 
in connection with his claims of service connection for 
disabilities of the left shoulder, right shoulder, neck, and 
upper back.  While it appears from the veteran's service 
medical records that he was diagnosed in service with neck 
strain and musculoskeletal strain involving the right 
shoulder and upper back, the examiner did not comment on 
these findings, nor is it clear that the veteran's records 
were reviewed in connection with his claims.  In addition, 
while the examiner diagnosed the veteran with left shoulder 
strain, the examiner failed to give an opinion as to the 
etiology of this condition.  Finally, the examiner failed to 
comment on or rule out a diagnosis with respect the veteran's 
other claimed conditions. 

Based on the foregoing, the Board finds that another VA 
examination in connection with the veteran's claim of service 
connection for left shoulder, right shoulder, neck, and upper 
back disabilities is warranted.  In this regard, the Board 
notes that it is precluded from reaching its own 
unsubstantiated medical conclusions, and is instead bound by 
on these matters by the medical evidence of record.  See 
Jones v. Principi, 16 Vet. App. 219, 225 (2002), citing Smith 
v. Brown, 8 Vet. App. 546, 553 (1996) (en banc); Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Where, as here, a case 
presents unresolved medical questions because the medical 
evidence of record is insufficient, does not address the 
question, or is contradictory, it is incumbent on the Board 
to supplement the record prior to issuing a decision.  See 
Wallin v. West, 11 Vet. App. 509, 513 (1998); Colvin v. 
Derwinski, 1 Vet. App. at 175.  In conjunction with this 
examination, the VA examiner must review the veteran's 
service medical records and, after examining the veteran, 
rule in or exclude a diagnosis of a left shoulder, right 
shoulder, neck and/or upper back disability.  The examiner 
must comment on the nature and extent of any such disorder 
found to be present.  If the examiner diagnoses the veteran 
as having one or more of these disabilities, the examiner 
must also offer an opinion as to whether it is at least as 
likely as not that any such disability was caused by or had 
its onset during service.

With respect to the veteran's claim of entitlement to an 
initial rating in excess of zero percent for his right knee 
chondromalacia patella, the Board observes that the veteran 
was afforded a formal VA examination in November 2002 in 
connection with his initial claim of entitlement to service 
connection for this condition.  The Board notes, that in 
DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held that, 
in adjudicating the issue of entitlement to a higher rating 
for a musculoskeletal disability, VA must consider 
application of 38 C.F.R. § 4.40 regarding functional loss due 
to pain and 38 C.F.R. § 4.45 regarding weakness, 
fatigability, incoordination, or pain on movement of a joint, 
that those factors are not contemplated in the relevant 
rating criteria, and that these factors can provide a basis 
for a higher schedular evaluation.  A review of the November 
2002 examination report reveals that the examiner did not 
address the DeLuca factors.  For this reason also this matter 
must be remanded for the veteran to undergo another VA 
examination.

The Board further observes that the veteran's right knee 
disability is currently evaluated as zero percent disabling 
under Diagnostic Code 5299-5024.  On remand, the RO must also 
consider whether the veteran's service-connected right knee 
disability might be evaluated pursuant to any other 
potentially applicable diagnostic code, i.e., Diagnostic Code 
5257.  In addition, the RO should determine whether separate 
evaluations for limitation of motion due to pain, as well as 
instability, are warranted.  See VAOPGCPREC 9-98 (1998), 63 
Fed. Reg. 56703 (1998); VAOPGCPREC 23-97 (1997), 62 Fed. Reg. 
63604 (1997).  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should send the veteran and 
his representative, if any, a letter that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The letter should 
explain, what, if any, information and 
(medical and lay) evidence not previously 
provided to VA is necessary to 
substantiate the veteran's claims.  The 
letter should indicate which portion of 
the evidence, if any, is to be provided 
by the veteran and which portion, if any, 
VA will attempt to obtain on his behalf.  
The letter should also request that the 
veteran provide any evidence in his 
possession that pertains to the claims.

2.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers that have 
treated him for any of his conditions 
since service.  The aid of the veteran in 
securing these records, to include 
providing necessary authorizations, 
should be enlisted, as needed.  If any 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file, and the veteran should be 
informed in writing. 

3.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the veteran should be 
afforded a VA examination to determine 
the current nature, extent and severity 
of any left shoulder, right shoulder, 
neck and upper back disabilities found to 
be present.  All necessary special 
studies or tests should be accomplished.  
It is imperative that the examiner who is 
designated to examine the veteran reviews 
the evidence in the claims folder, 
including a complete copy of this REMAND, 
and acknowledges such review in the 
examination report.  The report of 
examination should contain a detailed 
account of all manifestations of any left 
shoulder, right shoulder, neck and upper 
back disabilities found to be present.  
If the examiner diagnoses the veteran as 
having any of these disabilities, the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
that such disabilities were caused by or 
had their onset during service.  The 
examiner should comment on the findings 
in the veteran's service medical records 
and should also state the likelihood that 
the veteran has a condition that was 
caused or aggravated by his in-service 
activities.  

When conducting the examination, the 
examiner should also determine the 
current nature, extent and severity of 
the veteran's service-connected right 
knee disability.  The claims folder must 
be made available to the examiner for 
review in conjunction with the 
examination, and the examiner should 
acknowledge such review in the 
examination report.  All appropriate 
tests and studies, including X-rays and 
range of motion studies, should be 
conducted, and all clinical findings 
should be reported in detail.  In the 
examination report, the physician should 
identify any muscle injuries or 
impairments and, if appropriate, the 
muscle group involved.  The examiner 
should also offer specific findings as to 
whether, during the examination, there is 
objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination.  Further, the examiner 
should indicate whether, and to what 
extent, the veteran experiences 
functional loss during flare-ups of pain 
and/or weakness of as a result of the 
service-connected disability.  To the 
extent possible, the examiner should 
express any functional loss in terms of 
additional degrees of limited motion.  If 
the examiner is unable to provide the 
requested information with any degree of 
medical certainty, the examiner should 
clearly indicate that.  The examiner must 
set forth the complete rationale 
underlying any conclusions drawn or 
opinions expressed, to include, as 
appropriate, citation to specific 
evidence in the record, in a legible 
report.  

4.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should again review these 
claims.  In connection with the veteran's 
claim for increased rating for his right 
knee, the RO must consider whether 
separate evaluations for limitation of 
motion due to pain, as well as 
instability, are warranted (consistent 
with VAOPGCPREC 23-97 (1997), and 
VAOPGCPREC 9-98 (1998)).  The RO must 
provide adequate reasons and bases for 
its determinations, addressing all issues 
and concerns that were noted in this 
REMAND.  

5.  The veteran must be furnished a 
supplemental statement of the case and be 
given an opportunity to submit written or 
other argument in response thereto before 
the claims file is returned to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                  
_________________________________________________
	DEBORAH W. SINGLETON

	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




